Citation Nr: 0711086	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  00-03 877 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder, on a direct basis and as a result of an 
undiagnosed illness. 

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic fatigue syndrome (including headaches, muscle 
pain, joint pain, memory loss, a sleep disorder, fatigue, 
dizziness, a chronic stomach disorder, diarrhea, and a 
neurological disorder).

3.  Entitlement to an initial rating in excess of 10 percent 
for allergic rhinitis with otitis and sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran reportedly served on active military duty from 
August 1981 to December 1981 and from September 1990 to July 
1991.  During his second period of service, and specifically 
from October 1990 to June 1991, he served in Southwest Asia 
in support of Operation Desert Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating action.  
Specifically, in that decision, the RO, in pertinent part, 
denied the issue of entitlement to service connection for a 
chronic respiratory disorder, on a direct basis and as a 
result of an undiagnosed illness.

After receiving notification of the December 1999 
determination, the veteran perfected a timely appeal with 
respect to the denial of his service connection claim. 
Thereafter, in June 2001 and October 2003, the Board remanded 
this issue to the RO for further evidentiary development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  Subsequently, the Board remanded the matter in 
September 2005 for further development. 

The issues of initial ratings in excess of 10 percent for 
chronic fatigue syndrome and allergic rhinitis with otitis 
and sinusitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations from October 1990 to June 1991. 

2.  The veteran does not have a chronic respiratory disorder, 
including an undiagnosed illness that is related to service. 


CONCLUSION OF LAW

A chronic respiratory disorder, including an undiagnosed 
illness, was not incurred in or aggravated during active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.317, 4.97, Diagnostic Code 
(DC) 6840-6845 (as in effect prior to and since March 1, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2001, July 
2003, and April 2004.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claim.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


Analysis

The veteran essentially contends that he has a chronic 
respiratory disorder as a  result of service, to include his 
service in the Persian Gulf. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service medical records are negative for complaints of, or 
treatment for, a respiratory disorder.  At the separation 
examination conducted in June 1991, the veteran denied ever 
having experienced shortness of breath, pain or pressure in 
his chest, or a chronic cough.  Further, a physical 
examination conducted at that time demonstrated that the 
veteran's lungs and chest were normal.

Relevant post-service medical records indicate that the 
veteran did not first seek medical care for pertinent 
complaints (including symptoms of difficulty breathing, 
breathlessness, and shortness of breath) until March 1994.  
In addition, the first competent evidence of respiratory 
abnormality is dated in January 1998, when private chest X-
rays reflected a slight increased density along the lower 
left lateral chest wall which the reviewing physician 
believed may have represented pleural reaction or thickening 
in that region.

At an October 2001 VA general medical examination, the 
examiner diagnosed hyperreactive airway disease and expressed 
his opinion that this disorder is "more likely than not 
related to the service of the veteran by the way of 
incurrence."

VA pulmonary function tests completed in November 2001, 
August 2002, and June 2003 reflected some mild restriction.  
However, the examinations contained several findings 
"outside 95% confidence interval".  On VA examination in 
May 2003, it was reported that the veteran has no pulmonary 
symptoms and that pulmonary function tests have been 
repeatedly in the normal range.  At an April 2004 VA general 
medical examination, the examiner diagnosed restrictive lung 
disease of unknown origin.

On VA examination in October 2005, the examiner noted an 
impression of mild restrictive lung disease and opined that 
it was "at least as likely as not that the restricted lung 
disease diagnosed . . . had its onset during service."  

A December 2005 VA examination report noted that the veteran 
presented with shortness of breath most likely appearing to 
be related to his nasal congestion since the symptoms 
improved if he breathed through his mouth.  Pulmonary 
examination revealed essentially normal findings.  Pulmonary 
function tests revealed no airway obstruction and no 
significant bronchodilator response.  A chest computerized 
tomography (CT) scan revealed normal findings.  The examiner 
pointed out that restrictive defect was noted in 2003; 
however, the examiner stated that it was questionable in 
regard to obesity versus poor effort by the veteran.  In 
February 2006, the examiner added an addendum to the December 
2005 VA examination report and noted that there was no 
pulmonary pathology or evidence of obstructive or restrictive 
lung disease.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

For the reasons set forth above, the Board finds that the 
December 2005 VA examination report finding no pulmonary 
pathology or obstructive/restrictive lung disability is more 
probative than the earlier reports.   The December 2005 VA 
opinion was ordered specifically to determine the etiology of 
the veteran's respiratory disorder.  It included a review of 
the claims folder, pulmonary examination, pulmonary function 
testing, and a CT of the chest.  The December 2005 VA 
examiner provided detailed reasons and bases in support of 
his conclusion and also addressed the earlier findings.  
Therefore, the Board finds that the veteran does not have a 
chronic respiratory disorder.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection a chronic respiratory disorder on a direct basis 
is not warranted. 

The veteran is also claiming a chronic respiratory disorder 
as a result of an undiagnosed illness. 

VA is authorized to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) 
of this section, VA will pay compensation in 
accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf 
veteran who exhibits objective indications 
of a qualifying chronic disability, provided 
that such disability:

(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2006; and

(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)(i) For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of the 
following (or any combination of the 
following): (A) An undiagnosed illness; (B) 
The following medically unexplained chronic 
multisymptom illnesses that are defined by a 
cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; 
or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 
38 U.S.C. 1117(d) warrants a presumption of 
service- connection.

(ii) For purposes of this section, the term 
medically unexplained chronic multisymptom 
illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory abnormalities.  
Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will 
not be considered medically unexplained.

(3) For purposes of this section, "objective 
indications of chronic disability" include 
both "signs," in the medical sense of 
objective evidence perceptible to an 
examining physician, and other, non-medical 
indicators that are capable of independent 
verification.

(4) For purposes of this section, 
disabilities that have existed for 6 months 
or more and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

(5) A chronic disability resulting from an 
undiagnosed illness referred to in this 
section shall be rated using evaluation 
criteria from part 4 of this chapter for a 
disease or injury in which the functions 
affected, anatomical localization, or 
symptomatology are similar.

(6) A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b) For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be 
manifestations of undiagnosed illness or 
medically unexplained chronic multisymptom 
illness include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving 
skin (3) Headache (4) Muscle pain (5) Joint 
pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) 
Signs or symptoms involving the respiratory 
system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or 
symptoms (12) Abnormal weight loss (13) 
Menstrual disorders.

(c) Compensation shall not be paid under 
this section:

(1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 2) If there 
is affirmative evidence that an undiagnosed 
illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and 
the onset of the illness; or

(3) If there is affirmative evidence that 
the illness is the result of the veteran's 
own willful misconduct or the abuse of 
alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a 
veteran who served on active military, 
naval, or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

(2) The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, 
the Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these locations.
        
        38 C.F.R. § 3.317.

Therefore, adjudication of the veteran's Persian Gulf service 
connection claims must also include consideration of both the 
prior and the revised criteria.  The General Counsel of VA 
has held that where a law or regulation changes during the 
pendency of a claim, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  Thus, the Board must analyze the 
veteran's Persian Gulf War undiagnosed illness claims under 
the revised criteria as well.

The veteran's DD Form 214 reflects 7 months of foreign 
service from October 1990 to June 1991 and active duty in 
support of Operation Desert Shield/Storm.    Therefore, he is 
a "Persian Gulf veteran" (i.e., had active military service 
in the Southwest Asian Theater of operations during the Gulf 
War) as defined by 38 C.F.R. § 3.317.

As discussed above, a preponderance of the evidence is 
against a finding that the veteran has a chronic respiratory 
disorder.  Additionally, medical records are negative for 
complaints related to a chronic respiratory disorder during 
service.  The first pertinent complaints were not until March 
1994, which were three years after service discharge.  While 
the veteran has pulmonary complaints, they are not manifested 
to a compensable degree.  The anomalies in the pulmonary 
function testing have been attributed to his sinus disability 
and his obesity; in addition to questionable effort on the 
examinations.  Therefore, service connection for chronic 
respiratory disorder as a result of an undiagnosed illness is 
unwarranted. 
  
To the extent that the appellant himself has claimed that he 
has a chronic respiratory disorder related to service, 
including as due to an undiagnosed illness, as a layman, he 
has no competence to give a medical opinion about the 
etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, the preponderance of the evidence is against finding 
that a chronic respiratory disorder was incurred in or is 
otherwise related to service, including as due to an 
undiagnosed illness.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic respiratory disorder, on a 
direct basis and as a result of an undiagnosed illness, is 
denied. 


REMAND

In the September 2005 remand, the Board instructed the RO to 
issue a statement of the case (SOC) regarding the initial 
increased rating issues of service-connected chronic fatigue 
syndrome (including headaches, muscle pain, joint pain, 
memory loss, a sleep disorder, fatigue, dizziness, a chronic 
stomach disorder, diarrhea, and a neurological disorder), 
currently rated as 10 percent disabling and service-connected 
allergic rhinitis with otitis and sinusitis, currently rated 
as 10 percent disabling.  A review of the claims folder 
indicates that an SOC has not yet been issued for these two 
issues.  The Board must ensure that the development requested 
in its remands is performed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In Stegall, the Court noted that a remand 
by the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Therefore, on remand, an SOC must be issued for the 
claims for initial increased ratings for chronic fatigue 
syndrome and allergic rhinitis with otitis and sinusitis.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran an SOC 
regarding the issues of entitlement to an 
initial disability rating in excess of 10 
percent for the service-connected chronic 
fatigue syndrome (also claimed as 
headaches, muscle pain, joint pain, 
memory loss, a sleep disorder, fatigue, 
dizziness, a chronic stomach disorder, 
diarrhea, and a neurological disorder) 
and entitlement to an initial disability 
rating in excess of 10 percent for the 
service-connected allergic rhinitis with 
otitis and sinusitis (claimed as earaches 
and a nasal disorder).  In so doing, the 
RO should also consider the 
appropriateness of separate ratings for 
each of these two service-connected 
disabilities.  In addition, the RO should 
inform the veteran of the requirements 
necessary to perfect an appeal.  38 
C.F.R. § 19.26 (2006).  If and only if 
the veteran perfects his appeal by timely 
submitting a substantive appeal, should 
these issues be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


